Citation Nr: 1635383	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  10-33 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a rating in excess of 50 percent for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to May 2000.
This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic claims file, including the Virtual VA and Veterans Benefit Management System (VBMS).  All records are now in these electronic systems.

The Board remanded the claim for further development in March 2014.  That development has been completed, and the appeal has been returned to the Board for further adjudication.

The Veteran initially requested a Board hearing in Washington, D.C.  In October 2010, the Veteran submitted a letter withdrawing his hearing request.


FINDINGS OF FACT

1.  The Veteran's sleep apnea is etiologically related to his active duty service.

2.  The anxiety disorder is not manifested by symptomatology which results in more than occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  Sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for an evaluation in excess of 50 percent for anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.130, Diagnostic Code 9400.



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In April 2009, VA notified the Veteran of the information and evidence needed to substantiate his claims, to include notice of what part of that evidence is to be provided by the claimant and notice of what part VA will attempt to obtain.  The Veteran was also provided notice as to how disability ratings and effective dates are assigned.  
 
VA further fulfilled its duty to assist the appellant in obtaining relevant evidence to substantiate his claims for entitlement to service for sleep apnea and for a rating in excess of 50 percent for an anxiety disorder, and by providing VA examinations in July 2009, June 2014, and July 2014.

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication of the appeal, at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Laws and Regulations

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
 
To establish service connection, the Veteran must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a present disability exists is satisfied if the Veteran had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability over the time period beginning one year before the claim was filed through the final decision on that claim.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

Separate evaluations may be assigned for separate time periods based on the facts found in the record.  Fenderson v. West, 12 Vet. App. 119 (1999).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's anxiety disorder is rated at 50 percent disabling under Diagnostic Code 9413.  38 C.F.R. § 4.130.

Under the General Rating Formula for Mental Disorders, a 50 percent rating is assigned where there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  
A 70 percent rating is assigned where there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsession rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

Global assessment of functioning scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), page 32).  A global assessment of functioning score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A global assessment of functioning score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A global assessment of functioning score of 61 to 70 indicates the examiner's assessment of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.

The global assessment of functioning score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the global assessment of functioning score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board also notes that the global assessment of functioning scale was removed from the more recent DSM-5 for several reasons, including its conceptual lack of clarity and questionable psychometrics in routine practice.  See DSM-5, Introduction, The Multiaxial System (2013).

Under the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-V), the global assessment of functioning scale was removed.  While VA is now required to apply concepts and principles set forth in DSM-5, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it at the time of the change.  79 Fed. Reg. 45094 (Aug. 4, 2014).  As the Veteran's claim was certified to the Board in October 2010 (i.e., prior to August 4, 2014), the DSM-IV is applicable to this case.  

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Entitlement to Service Connection for Sleep Apnea

The Veteran seeks entitlement to service connection for sleep apnea.  He has a current diagnosis of obstructive sleep apnea.  See July 2014 VA Examination.

The Veteran has received VA treatment for sleep apnea, including sleep studies, and has been prescribed a CPAP machine to treat sleep apnea.  See, e.g., March 2009 and May 2010 VA Treatment Records.  

The record also contains lay statements and statements by the Veteran that sleep apnea symptoms began in service.  In an October 2009 statement, Veteran reported that he began snoring loudly in service.  In an October 2009 statement, the Veteran's wife reported that the Veteran had problems sleeping and issues with snoring for a long period of time while he was on active duty.  Other lay statements report that the Veteran had intolerable snoring and sleeping problems during service.  See October 2009 Lay Statements.  Lay evidence can be competent to establish a diagnosis of a condition when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, the Veteran's statements and the lay statements are competent and probative, as they described symptoms of sleep apnea, and the Veteran was later diagnosed with sleep apnea by a medical professional.

In July 2014, a VA examiner diagnosed the Veteran with obstructive sleep apnea, but determined that it was less likely than not related to service.  The examiner did not address any lay statements, and opined that there was no evidence in the record that sleep apnea existed prior to discharge.  In a January 2015 addendum opinion, however, the same examiner noted that he had not considered the lay statements in his prior opinion.  After considering those statements, the examiner determined it was at least as likely as not that sleep apnea was etiologically related to service.

The Board finds that the weight of the evidence is in favor of the claim of entitlement to service connection for sleep apnea.

Entitlement to a Rating in Excess of 50 Percent for Anxiety Disorder

The Veteran seeks entitlement to a rating in excess of 50 percent for a service-connected anxiety disorder.  He has been diagnosed with a panic disorder with anxiety; major depressive disorder; and obsessive compulsive disorder.  See, e.g., September 2009 and September 2010 VA Treatment Records; July 2014 VA Examination.  While the July 2014 VA examiner briefly noted that symptoms such as the compulsion to check doors is attributable to obsessive compulsive disorder, the record does not otherwise differentiate symptoms among the Veteran's various diagnoses.  Therefore, the Board attributes all psychiatric symptoms and impairment of function to be of service-connected origin.  Mittlieder v. West, 11 Vet. App. 181 (1998).

VA treatment records from May 2008 to April 2009 reflect that the Veteran had GAF scores from 60 to 65, indicating mild-to-moderate symptoms.  During this time period, he consistently denied any suicidal ideation.  He was consistently dressed appropriately with fair hygiene, and his speech was fluent.  His affect alternated between anxious and "down," and he denied hallucinations.  He reported panic attacks twice a week, with depression and insomnia.  See, e.g., January 2009 VA Treatment Records.

During a July 2009 VA examination, the Veteran was diagnosed with a panic disorder with agoraphobia (anxiety).  He had a GAF of 45, indicating serious symptoms.  The Veteran reported that over the past two weeks, panic attacks had increased to one-to-three times daily.  He also reported suicidal ideation occurring the previous day.  He was casually dressed, with a constricted affect and an anxious, depressed mood.  He was employed full-time, and reported missing three weeks of work over the past year due to increased anxiety and panic attacks.  The examiner noted that the Veteran had trouble going into crowds because of fear of having a panic attack.  The Veteran reported arguing with his wife frequently, and reported a stressful work situation.  The examiner opined that anxiety, panic attacks, and depression interfered with work and family relationships.  

September 2009 VA treatment records reflect diagnoses of major depressive disorder and panic disorder, with a GAF of 60 indicating moderate symptoms.  The Veteran was groomed and pleasant, and had a euthymic mood.  He reported panic attacks with increased frequency, but denied suicidal ideation.  He also reported trouble with supervisor and subordinates at work.  

VA treatment records from September 2009 to June 2013 reflect that the Veteran had GAF scores from 60 to 70, indicating mild-to-moderate symptoms.  During this time period, he consistently denied any suicidal ideation.  He was consistently dressed appropriately with fair hygiene, and his speech was fluent.  His affect alternated between anxious, depressed, and stable; and he denied hallucinations.  September 2010 VA treatment records reflect that he was hired for a new job, and had increased anxiety from work-related travel.  His panic attacks were sometimes occasional, and sometimes increased as a result of work-related plane travel or alternately family issues.  See, e.g., June 2010, February 2011, and August 2011 VA Treatment Records.  

February 2014 VA treatment records reflect that the Veteran had foot surgery, which increased his anxiety.  His anxiety medication was changed.  He was depressed, but did not have any suicidal ideation.  

During a July 2014 VA examination, the Veteran was diagnosed with panic disorder and obsessive compulsive disorder.  The examiner reviewed the claims file and interviewed the Veteran.  The Veteran reported that he had been married for 34 years, but the relationship was "not good," and his relationship with his children was difficult.  He had been employed at the same job since 2009.  His symptoms included depression; anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; mild memory loss; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and obsession rituals that interfere with routine activities.  The examiner noted some passive suicidal ideation, but no plans or intent.  The examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity.  

November 2014 VA treatment records reflect panic attacks when the Veteran travels for work.  He was dressed casually with a depressed mood and appropriate affect.  In the risk assessment for suicidal ideation, the Veteran indicated that he had wished he was dead in the past month, but had no actual thoughts of killing himself and had never began preparations to do so.  He had a low risk of suicidal ideation.  

The Veteran has also provided statements that reporting panic attacks and symptoms such as memory loss and judgment problems.  See April 2009 Claim; August 2010 VA Form 9.  He is competent to report his psychiatric symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds that these statements are credible and consistent with the evaluation assigned.  To the extent he argues his symptomatology is more severe, his statements must be weighed against other evidence of record.  Here, the Board finds the VA treatment records and the specific examination finding the July 2014 VA examiner to be of greater probative weight than his more general lay assertions.

Since May 2008, other than the July 2009 VA examination, VA treatment records have consistently reflected GAF scores of 60 or higher.  The July 2009 VA examination GAF score of 45, indicating serious symptoms, is less probative than the numerous and consistent GAF scores in the VA treatment records indicating mild-to-moderate symptoms.  Likewise, VA treatment records consistently reflect no suicidal ideation, and these numerous records are more probative of the Veteran's symptomology than the July 2009 VA examination of suicidal ideation occurring the previous day.  Further, the July 2014 VA examiner noted passive suicidal ideation without plans or intent, and November 2014 VA treatment records noted a low risk of suicidal ideation.

After considering the evidence of the record, the Board finds that the Veteran experiences occupational and social impairment with reduced reliability and productivity, and that a rating in excess of 50 percent is not warranted.  The Veteran has been able to maintain a marriage for over 34 years, and has maintained a full-time job requiring frequent air travel.   Treatment records reflect that his routine behavior, self-care, and conversation have all been normal.  He has exhibited mild, short-term memory impairment.  While his panic attacks have ebbed and flowed in frequency based on work and family pressures, there is no evidence of near-continuous panic attacks.  The Veteran's symptoms appear to most closely reflect the criteria for a 50 percent rating.  See 38 C.F.R. 4.130.

As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.
The claim for entitlement to a disability rating in excess of 50 percent for unspecified anxiety disorder is denied.

Extraschedular Consideration

Since the rating criteria for anxiety disorder reasonably describe the Veteran's disability level and symptomatology, his disability picture is contemplated by the Rating Schedule.  The assigned scheduler evaluation is adequate and referral for extraschedular consideration is not in order.  See 38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

The evidence fails to show anything unique or unusual about the Veteran's anxiety disorder that would render the schedular criteria inadequate.  There are no additional symptoms that are not addressed by the Rating Schedule.  To the extent that anxiety disorder loss interferes with his employability and activities of daily life, such interference is contemplated by the schedular rating criteria.  38 C.F.R. § 4.1; VAOPGCPREC 6-96; see also Bagwell v. Brown, 9 Vet. App. 337, 338 (1996) (Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.)  

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.



ORDER

Entitlement to service connection for sleep apnea is granted.

Entitlement to an evaluation in excess of 50 percent for unspecified anxiety disorder is denied.



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


